Citation Nr: 1301683	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-07 514	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as caused or aggravated by service-connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from February 1955 to February 1958 and in the U.S. Air Force from February 1958 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in May 2012, when it was remanded for further development.

The issues of entitlement to service connection for erectile dysfunction and for diabetic neuropathy in the lower extremities, secondary to service-connected diabetes mellitus, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2012, remand, the Board sought to afford the Veteran a VA examination in order to obtain an opinion regarding whether the Veteran's hypertension was incurred in service, resulted from herbicide exposure, or was caused or aggravated by his service-connected diabetes mellitus, type II.  

The opinion provided with the examination report in May 2012 stated that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus, because there was a "lack of evidence of diabetic nephropathy."  A review of the medical evidence of record; however, shows a contradictory laboratory report in March 2008; that could be indicative of nephropathy.  The opinion is therefore, insufficient because it is based on an inaccurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  Ask the VA examiner who provided the May 2012 VA examination to consider the March 2008 laboratory report showing an eGFR value of 46.3, to include any adjustments or corrections to the formula based on factors such as age, gender, race, and total body surface; and review the entire record.  

The examiner should comment on whether the eGFR value indicates diabetic nephropathy.

The examiner should then provide an opinion as to whether the Veteran has diabetic nephropathy, or any other manifestation of diabetes that at least as likely as not (probability 50 percent or greater) caused or aggravated the Veteran's hypertension.  

A review of the claims file, including any relevant records in Virtual VA, should be conducted.  The examiner should provide reasons for the opinions.

If additional testing or examination, including further eGFR testing, is recommended; this should be undertaken.

2. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

